Citation Nr: 1824033	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for an upper respiratory disability, including as secondary to herbicide agent exposure.

3.  Entitlement to service connection for degenerative arthritis of the left hand, including as secondary to a service-connected gunshot wound, left index finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel 



INTRODUCTION

The Veteran had active service from June 1965 to June 1967.  He was awarded the Combat Infantryman Badge and the Purple Heart Medal.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2009 rating decisions of the St. Petersburg, Florida, and Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Offices (ROs).  The latter RO certified these claims to the Board for appellate review.

In January 2016 and August 2017, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A scar on the left knee is related to the Veteran's active service.

2.  An upper respiratory disability is not related to the Veteran's active service, including any presumed herbicide agent exposure.

3.  There is an approximate balance of positive and negative evidence regarding whether degenerative arthritis of the left hand is related to the Veteran's service-connected gunshot wound of the left index finger.


CONCLUSIONS OF LAW

1.  A left knee scar was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). 


2.  An upper respiratory disability was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

3.  Resolving reasonable doubt in the Veteran's favor, traumatic degeneration of the 2nd left distal metacarpal joint is proximately due to the service-connected gunshot wound of the left index finger.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b), (c) (2017). 

Here, given their favorable dispositions, there is no need to discuss whether VA satisfied its duties with regard to the claims for service connection for left hand and left knee disorders.  With regard to the claim for service connection for an upper respiratory disorder, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be secured on his behalf, or that the VA examinations he underwent during the course of this appeal were inadequate.  In fact, after the Board remanded these claims to the AOJ in January 2016 for the purpose of affording the Veteran additional assistance, to include scheduling him for another VA examination, rather than attending the examination, he responded adamantly that he did not know why, had already been seen and taken care of, had not filed an appeal, claim or increase, and was all set.  No further notification or assistance is thus necessary. 

Analysis

This appeal involves claims of entitlement to service connection for left hand, left knee and upper respiratory disorders.  The Veteran is claiming entitlement to these benefits on either a direct basis, as related to his service, or secondary basis, as related to a service-connected disability.  According to his September 1968 and September 2008 applications for VA compensation, his left hand and left knee disorders represent residuals of an in-service gunshot wound and his respiratory disorder was caused by his exposure to Agent Orange while serving in Vietnam between June 1966 and June 1967.  

According to written statements submitted in May 2009 and April 2011, he received a Purple Heart based on gunshot wounds to his left hand and left knee.  Allegedly, while in combat, a bullet grazed off his left index knuckle and hit his left knee.  Thereafter, he was transferred to a hospital, where a treatment provider sewed up his left knuckle, but kept his left knee wound open; three or four days later, he was sent to another hospital on crutches.  He contends that medical personnel eventually closed his left knee wound with wire sutures and, once removed, that knee healed.  When he was able to walk, he returned to his unit.  He believes he developed arthritis in his left hand and left knee secondary to these wounds.  

In the April 2011 written statement, the Veteran indicated he was treated for upper respiratory infections in service and continued to receive treatment for the same condition after service.  According to a January 2014 medical questionnaire, however, he first received treatment for his respiratory condition in 1970; he again received treatment in 1980 and from 2008 to the present.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic disabilities, including arthritis, for veterans who had active service of 90 days or more during a war period or after December 31, 1946.  In such a case, the disease must have manifested to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In some circumstances, service connection may be presumed for disability resulting from exposure to an herbicide agent.  In such a case, a veteran must have had active military, naval, or air service in the Republic of Vietnam during the Vietnam era.  He or she will be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence establishing otherwise.  38 U.S.C. § 1116(f).  If a veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. § 3.309(e), to include respiratory cancer, shall be service connected, provided additional criteria are met, even though there is no record of such disease during service.  38 C.F.R. § 3.307(a)(6)(ii) (2017).  Chronic obstructive pulmonary disease and obstructive lung disease are not included in the list of diseases acknowledged to be presumptively related to exposure to herbicide agents.

Service connection may be granted on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310(a) (2017).  To establish entitlement on this basis, the evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, with regard to the left hand and left knee claims, the evidence satisfies all elements of a service connection claim, considered on secondary and direct bases, respectively.  To the contrary, a preponderance of the evidence is against the upper respiratory claim.  In that case, the evidence fails to satisfy all elements of a service connection claim, whether considered on a direct or presumptive basis.

Treatment records dated during the course of this appeal, reports of VA and Agent Orange examinations conducted in July 2008 and May 2009, and a private doctor's July 2009 written opinion confirm that the Veteran currently has left hand, left knee and upper respiratory disorders, variously diagnosed, including as left hand osteoarthritis, traumatic degeneration of the left 2nd metacarpal joint, degenerative joint disease in the left hand, a left knee scar, chronic obstructive pulmonary disease, obstructive lung disease, emphysema and tobacco use disorder.  (This evidence also includes a diagnosis of gout, but with flare-ups affecting the right, not left knee.)  The question is whether these disorders are related to the Veteran's active service or a service-connected disability.  

The service medical records, service personnel records and Veteran's lay statements confirm in-service left hand, left knee and respiratory incidents.  On induction examination, the Veteran reported a history of respiratory problems, but the examiner noted no respiratory abnormalities.  As alleged, however, in May 1966, the Veteran was seen for an upper respiratory infection.  He was also seen for a gunshot wound to the left index finger, sustained during combat, the residuals of which were still evident on separation examination.  Post discharge, the Veteran received a Purple Heart for such wound.  
There is no evidence in the service treatment and personnel records indicating the gunshot wound affected more than the Veteran's left hand, to include his left knee, as alleged, but documents referring to left hand treatment and/or the Purple Heart are scarce to nonexistent, suggesting the record is incomplete.  Based on this coupled with the fact that the Veteran's allegations in this regard are credible and consistent with the place, type and circumstances of his combat service in Vietnam, the Board accepts as true that the gunshot wound caused damage to his left knee.  See 38 U.S.C. § 1154(a) (2012).    

According to the earliest treatment records in the claims file, decades after discharge, the Veteran began seeking care for medical complaints, including those involving his left hand, joints and upper respiratory system.  He consistently reported a history of an in-service gunshot wound to his left hand and left knee, which also chipped his tooth.  As noted above, medical professionals confirmed left hand abnormalities and a left knee scar.  Medical professionals addressed the etiology of these conditions.  

During a July 2008 VA Agent Orange examination, an examiner diagnosed a surgical scar on the left knee from a gunshot wound during combat. In May 2009, during another VA examination, an examiner diagnosed a superficial scar on the left patella, residual of a gunshot wound.  These diagnoses, which relate the left knee scar to the in-service gunshot wound, are sufficient to establish that the scar was incurred in service.  

With regard to the left hand abnormalities, to include degenerative arthritis, there is an approximate balance of positive and negative evidence regarding whether any is related to the Veteran's in-service gunshot wound of the left index finger.  In May 2009, an examiner diagnosed osteoarthritis in both hands and attributed the condition to aging.  In a July 2009 letter, a private physician acknowledged an in-service gunshot wound to the Veteran's 2nd left distal metacarpal joint and noted that the Veteran had residual scarring over and traumatic degeneration of the same joint.  As these opinions are in equipoise, they are sufficient to establish that traumatic degeneration in the 2nd left distal metacarpal joint is proximately due to the Veteran's service-connected gunshot wound.  

No medical professional has addressed the etiology of the Veteran's upper respiratory disorder.  As previously indicated, on induction, the Veteran reported a history of upper respiratory problems.  However, as the examiner noted no respiratory abnormalities on examination and there is no evidence in the record, clear and unmistakable or otherwise, establishing that an upper respiratory disorder preexisted service, there is no need to discuss possible in-service aggravation of the disorder.  See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b)(1) (2017).  In any event, the Veteran makes no such assertion, instead arguing that the upper respiratory disorder is due to his in-service herbicide agent exposure.  

Having served in Vietnam during the Vietnam era, the Veteran's exposure to herbicide agents is presumed.  However, chronic obstructive pulmonary disease and obstructive lung disease, both of which have been diagnosed, are not included in the list of diseases VA acknowledges as being presumptively related to such exposure.  As such, the evidence must establish the Veteran's entitlement to service connection for a respiratory disorder on a direct basis.

The Veteran's assertions relating his respiratory disorder to his in-service herbicide agent exposure represent the only evidence of record satisfying the nexus element of this service connection claim.  These assertions may or may not be competent, the Veteran having worked in the medical industry both prior to and after service.  Not knowing the extent of the Veteran's expertise, including whether he has particular knowledge of diseases related to herbicide agent exposure, the Board remanded this claim in January 2016 for additional medical opinion.  However, as noted above, the Veteran refused to report to the scheduled examination, during which an examiner was to provide an opinion on this matter.  Since then, the Veteran has not submitted any information indicating he has special knowledge of the matter at hand or medical documentation substantiating his assertion. 

Unfortunately, the duty to assist is not a one-way street, sometimes requiring the cooperation of the claimant.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, given the Veteran's refusal to attend the examination, the Board must rely solely on the evidence of record and, with regard to the nexus question, that evidence is the Veteran's unsubstantiated assertions.  The Board thus concludes that an upper respiratory disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in service.    


ORDER

Service connection for a left knee scar is granted.

Service connection for an upper respiratory disability, including as secondary to herbicide agent exposure, is denied.

Service connection for traumatic degeneration of the 2nd left distal metacarpal joint, as secondary to service-connected gunshot wound, is granted.


____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


